Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 and 11/17/2021 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 12/01/2021 is acknowledged.
Claims 8-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (KR10-2019-0058326 A) in view of D2 (JP2005-340591 A).
Pertaining to claim1, D1 teaches 1 A heat treatment method of heating a substrate by irradiating said substrate [W]  with light ( see para 0001 and fig.9 ), comprising steps of:
(a) transporting (into chamber 6) a substrate into a chamber to make a susceptor [74] hold the substrate [W] (see para 0067, 0069);
(b) irradiating the substrate held by the susceptor [74] with light from continuous lighting lamps (see halogen lamp HL (see also para 0054, 0070-0073) ;
(c) measuring a temperature of the substrate with a first radiation thermometer [20];
 D1 is silent about (d) measuring a temperature of the susceptor with a second radiation thermometer; and
(e) determining that the substrate bows when a specific singular point appears in a temporal differentiation in a temperature measured with the first radiation thermometer 
However, in the same field of endeavor, D2 teaches measuring a temperature of the susceptor [72] and a hot plate [71] with a second radiation thermometer (see sensor 710); and
D2 further teaches the determination process of determining bending of the substrata using the time-differential of the measured temperature measured by the second radiation thermometer configuration, the sensor (710) measures the temperature change of the holder (7) by the optical irradiation and the control unit (3) detects the inclination(the time-differential of the measured temperature) of the temperature change curve of the holder (7) ( see para [0076] to [0081], [0088], and the figures 10 through 18) performing the decision step (S13) which with does the inclination of the detected temperature change curve with the inclination and comparison (the extra-large is the change point) of the normal time determines the transformation or not of the semiconductor wafer (W).  In view of D2, it would have been obvious to one of ordinary skill in the art to combine it with that of D1 for an improved heat treatment capable of detecting breakage of a substrate upon irradiation of light.

Pertaining to claim 6, D1 teaches 1 A heat treatment method of heating a substrate by irradiating said substrate [W]  with light ( see para 0001 and fig.9 ), comprising steps of:
(a) transporting (into chamber 6) a substrate into a chamber to make a susceptor [74] hold the substrate [W] (see para 0067, 0069);

(c) measuring a temperature of the substrate with a radiation thermometer [20];
 D1 is silent about 
(d) determining that the substrate bows when a specific singular point appears in a temporal differentiation in a temperature measured with the radiation thermometer.
However, in the same field of endeavor, D2 teaches measuring a temperature of the susceptor [72] and a hot plate [71] with a second radiation thermometer (see sensor 710); and
D2 further teaches the determination process of determining bending of the substrate using the time-differential of the measured temperature measured by the second radiation thermometer configuration, the sensor (710) measures the temperature change of the holder (7) by the optical irradiation and the control unit (3) detects the inclination(the time-differential of the measured temperature) of the temperature change curve of the holder (7) ( see Para [0076] to [0081], [0088], and the figures 10 through 18) performing the decision step (S13) which with does the inclination of the detected temperature change curve with the inclination and comparison (the extra-large is the change point) of the normal time determines the transformation or not of the semiconductor wafer (W).  In view of D2, it would have been obvious to one of ordinary skill in the art to combine it with that of D1 for an improved heat treatment capable of detecting breakage of a substrate upon irradiation of light.
Pertaining to claim 7, D1 teaches 1 A heat treatment method of heating a substrate by irradiating said substrate [W]  with light ( see para 0001 and fig.9 ), comprising steps of:
(a) transporting (into chamber 6) a substrate into a chamber to make a susceptor [74] hold the substrate [W] (see para 0067, 0069);
(b) irradiating the substrate held by the susceptor [74] with light from continuous lighting lamps (see halogen lamp HL (see also para 0054, 0070-0073) ;
(c) measuring a temperature of the susceptor with a radiation thermometer [20];
 D1 is silent about 
(d) determining that the substrate bows when a specific singular point appears in a temporal differentiation in a temperature measured with the radiation thermometer.
However, in the same field of endeavor, D2 teaches measuring a temperature of the susceptor [72] and a hot plate [71] with a second radiation thermometer (see sensor 710); and
D2 further teaches the determination process of determining bending of the substrate using the time-differential of the measured temperature measured by the second radiation thermometer configuration, the sensor (710) measures the temperature change of the holder (7) by the optical irradiation and the control unit (3) detects the inclination(the time-differential of the measured temperature) of the temperature change curve of the holder (7) ( see Para [0076] to [0081], [0088], and the figures 10 through 18) performing the decision step (S13) which with does the inclination of the detected temperature change curve with the inclination and comparison (the extra-large is the change point) of the normal time determines the .

Allowable Subject Matter
Claim3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819